DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 2/16/2022. 
• Claims 1-5 and 7 are now allowed; claims 6 & 8 have been canceled.

Response to Arguments
• Applicant’s arguments, see pages 5-7, filed 2/16/2022, with respect to claims 1-5, 7 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection (abstract idea) of said claims has been withdrawn. 
• Applicant’s arguments, see pages 8-9, filed 2/16/2022, with respect to claims 1-5, 7 have been fully considered and are persuasive.  The cited prior art rejection of said claims has been withdrawn. 

Allowable Subject Matter
• Claims 1-5 & 7 are now allowed.
---The following is an examiner’s statement of reasons for allowance: The cited prior art of record along with the updated prior arts searches fail to yield any references (e.g. either singularly or combination of references thereof) that teach and/or suggest “obtaining a number of continuous frames having a same valid bandwidth; when the number of continuous frames having the same valid bandwidth exceeds a threshold, performing post-processing on the output signal, based on
the determined valid bandwidth; and when the number of continuous frames having the same valid bandwidth does not exceed the threshold, performing smoothing to the determined valid bandwidth and performing the post-processing on the output signal based on the smoothed valid bandwidth” as cited in claim 1. The same also applies to claim 7 (renumbered as claim 6) due to similar claimed features/limitations as cited in claim 1.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674